MATTER of

—Y—L--

In DEPORTATION Proceedings
A-10672544

Decided by Board May .03, 1961
Evidence—Blood tests—Incompatibility of blood overcomes effect of prior admission as United States citizen.
Blood grouping tests which establish the incompatibility of blood between a
claimant to citizenship and his allegea pareuln cuustitute clear, unequivocal,
and convincing evidence that warrants disregard of prior decisions admitting claimant as a United States citizen.
CHARM:
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)3—Excludable
at time of entry—Immigrant, not in possession of a valid immigration visa under section 13(a) of the Immigration Act of May
28, 1924_
Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Entered
without inspection.
BEFORE THE BOARD

DISCUSSION: Respondent, 23 years of age, single, male, a native
of China, was admitted to the United States on December 14, 1947,
as a United States citizen. He was accompanied by L

G—S,

the

alleged father, and by L.--S H—C, the alleged mother. The special inquiry officer 'found, as the result of blood tests conducted in
Seattle and in Chicago, that respondent is not the son of the alleged
parents and is not, therefore, a United States citizen. He ordered
respondent deported on the charges set forth above. Respondent
appeals to this Board.
Following his application fur a certificate of citizenship under
section 341 of the Immigration and Nationality Act, and at the
request of the Immigration and Naturalization Service, respondent
and his alleged parents cooperated in the performance of bloodgrouping tests. On December 17, 1956, respondent's alleged parents
went to the King County Central Blood Bank,. Inc., Seattle, Washington, where they gave blood in accordance with standard bloodtesting procedures. On February 18, 1957, respondent gave blood
for the same purpose in Chicago, Illinois, for tests supervised by
Dr. Benjamin Neiman, pathologist.

286

The respondent and his alleged parents again cooperated in the
performance of blood tests in 1960, under the supervision of the
same pathologists and at the same laboratories. The certifications
as to the test results from Seattle are signed by Dr. Frederick
Kratz. This same pathologist testified as an expert in blood testing and classification in our unreported decision in Matter of WK—S—, A-8895043, sustained in Wong Ewok Sui v. Boyd, 285 F.2d
572 (C.A. 9, 1960).

The results of the tests performed at both laboratories on the
second occasion are identical with the results of the first tests.
Both sets of tests showed that the alleged father falls in blood
group 0, and the alleged mother falls in blood group A, whereas
the respondent is in blood group B. The expert testimony is uniform that an 0 and A mating cannot produce a B child. The B
factor has to be inherited from one of the parents; it is passed in

the genes from a parent, and it does not occur as an accident.
The blood tests showed further that the alleged father is type M,
the alleged mother is type M, and the respondent is MN. Medical
evidence is consistent and uniform that an M and M mating cannot
produce an MN child. The N factor must have come from one
parent.
During the course of these proceedings a number of statements
were taken from the alleged parents, from respondent, and from
his alleged godmother in Chicago. The parties were informed that
tho blood - grouping tests show that there is no possibility of the
claimed relationship between respondent and the alleged parents.
The parties have continued to assert the claimed relationship.
The special inquiry officer set forth in detail the results of the
blood tests, the laboratory techniques employed, and the expert testimony on which he based his finding that respondent is not the
son of the alleged parents. Dr. Neiman's qualifications as an expert
in this field were conceded. He testified that the tests were made

in his laboratory by two technicians working independently with
different sera. Since two sets of tests were conducted each time,
each test really was performed four times, with identical results
each time.
Counsel pleads that there could still have been mistakes in the
laboratory procedure by which the blood samples were taken, identified, preserved and tested. We have examined the entire record
with care and have concluded that the tests were performed according to standard, accepted laboratory techniques. In Matter of DTV 0 wad , 5---251 (United States ORT rel. Dong Wing
Ott and Dong Wing Han v. Skaughnessy, 220 F.2d 537; 245 F.2d
875; reaffirmed 247 F.2d 769 (C.A. 2, 1955-1957) ; cert. den. 350
U S 847), we pointed out that the reason for duplicate tests is to
-

—

287

insure against, the possibility of error having been made in the first
laboratory test or clerical error in submitting reports. We stated
in that case, "In some cases even three series of tests have been
performed in order to insure the accuracy of the results. It is
recognized by the Government agencies that it is enormously important to applicants in such cases as these that the tests be accurately performed and reported" (p. 353).
Counsel claims that Dr. Neiman was informed at the time of the
second tests that these were duplicate tests and that the first tests,
performed three years previously, had shown that respondent was
not the son of the alleged parents. The record shows that Dr. Neiman testified (Oct. 3, 1960) that when he tested respondent on
August 12, 1960, he did not know that it was the same case. He
stated that the technicians were different, and he was not aware
that this was a recheck until he received a communication from the
Immigration Service informing him that this was a repetition. Ho

testified that the findings on August 12, 1960, were identical with
the findings on February 18, 1957.
Counsel's brief refers to Matter of L—, 8-259 (B.I.A., Feb. 19,
1959), wherein the expert witness testified that the child was
excluded by the Rh tests, but that the "A–B-0 and M–N tests
. provide no information as to the question of parentage." Counsel implies that there is an inconsistency between this testimony
and the testimony of Dr. Neiman in the instant, case. Dr. Neiman
states that he found an exclusion on the A–B-0 and M–N tests but
says, "I am not referring to the Rh because that is not significant."
The quote from Matter of L—, supra, is from Dr. Alexander
Weiner's certification and is one sentence lifted out of context from
an eleven-page decision involving a blood-testing situation much
more complex than the case now before us. In prior decisions we
have discussed the medical literature on this subject. Each of the
blood systems (and new ones are becoming known) is independent
of the other. An example that might be used is that the blood systems are similar to independent solar systems, coexisting simultaneously and each independent of the others.' All pathologists who
1 "Medicolegal Application for Blood Grouping Tests," Report of the Committee of the Am. Med. Assn., 1952 (exh. 6, herein), says, "To date, more
than eight independent blood group systems have been identified." In Criminal Law Review, Autumn 1956, Vol. 3, No. 1, "Application of Blood Tests in
Criminal Cases," Dr. Alexander Weiner reters to tne use of aii imown practical tests, including the "f" and "p" systems and gives an example of a
person with 0, MN, Rh 1Rh1 , f, p. He states that the chalice of another person having this identical blood would be about 1 in 300, whereas if only the
A - B - O lest was used, the chance of cuineltlenee lu the popubstliuu could be as
high as 40%. He says that in tests on fresh human blood more than 50,000
types of blood can be distinguished.

288

hive testified in the cases that have come to the Board agree, - and
all medical evidence we have been able to discover establishes, that
an exclusion of paternity may be shown by the tests in routine
medicolegal use relating to any one of the three blood systems. Incompatibility of blood may be demonstrated by any one of the tests,
or by all of the tests. It is conceivable that the blood of a child
could be so carefully matched to that of the alleged parents that
the hick of parentage., and thus the fraud, might not be discoverable by any of these methods. Obviously, such blood matching
would be difficult. There is no inconsistency between the certification of Dr. Weiner in 111(ttter of
8-259, and the testimony of
Dr. Neiman here. The cases are different.
Our decision is bound by the blood-test results. In the past six
years we have held in decisions concerning approximately fifty-five
separate persons that blood - test evidence is conclusive when it is
satisfactorily established that the tests have been conducted by
competent and experienced persons, and where the tests establish
the impossibility of the claimed relationship. Matter of L—F—F—,
5-149 (1953) ; Matter of W—K—S— and W—P—S—,
5-232
(1953) ; Matter of D—W-0— and D—W—H—, 5 351, 356 (1953,
1954) ; Matter of L—C—S—, 6-212 (1954). In Matter -of L—,
8--259, we cited a number Of court decisions sustaining the findings of
the Board in these cases and accepting the conclusiveness of properly
conducted blood tests.. In addition to the decisions set forth in Matte,.
of L—, supra (which we will not repeat here), there are three new decisions, as follows: Lew Moon Cheung v. Rogers. 272 F. 2d 354 (C.A.
9, 1959) ; Wong Kwok Sui v. Boyd, 285 F.2d 572 (C.A. 9, 1960)
(cited above), sustaining our unreported decision in Matter of WK—S—, A-8895043 (May 18, 1959) ; Wong Yoke Sing v. Dulles.
151 F. Supp. 459 (D.C. N.Y., 1957). These cases hold that bloodgrouping tests, when they establish that a claithant to citizenship
is not the child of the alleged parents, constitute clear, unequivocal
and convincing evidence that warrants disregard of prior decisions
admitting him as a United States citizen.
• In Lew Moon Cheung v. Rogers, supra, the court admitted the
reports of blood tests made at United States Public Health Service clinics under 28 U.S.C. 1732 as records made in the regular
course of business at the time of or shortly after the occurrence of
the event. The court stated that. it was part of the regular course
of business, and was within the inherent nature of the business of
the San Pedro Clinic, to make blood tests for other Government
agencies who recitiest such tests. Wong If wok 'Sui v. Boyd, frup,,,a,
held that the original admission of the appellant into the United
States as a citizen did not, constitute' an estoppel against the Government, and that the blood-test evidence "would pass as a preponq54377

289

derance, as clear, cogent and convincing, or as beyond a reasonable
doubt." The court continued:
Sui's wain point goes to the adequacy of the evidence and involves the qualifications of one Dr. Vio in Hong Kong to take a sample of Fung's blood in
Hong Kong and to classify it. [At the hearing, the significance of the Hong
Kong tests were testified to by a Tlr. 1Zratz of the United .States Public
Health Service. It was he who found the incompatibility. Dr. Vio did not
testify as to the significance of the three blood types found in the alleged
father, mother and son.] We have examined the depositions and are satisfied his competence was adequately established. We rest our appraisal on
the reenrd, and not upon what is not there. However, when we have done
that, we feel better about our decision when we know that Sui did nothing
on his part to get proof that Fung's blood type was not as Dr. Vio found it
and did nothing to contradict expertly the Government's evidence as to he
significance of the types.
The fact that Sui's blood was compatible with Quong's, the alleged father's
(a citizen), does not raise a presumption that he was the son of Quong when
Sui claims he was the son of Quong and Fung, where an impossible compatibility of the three blood types exists. At this point in the sequence, we
hold the burden then shifted to Sui. At least as a minimum, Sui would have
the problem of finding another mother.
Sui asserts the evidence on the blood testing is conflicting. If so, we might
reverse, but we do not find it so. [Our decision is in accord with Lew Moon
Cheung v. Rogers, 9 Cir., 272 F.2d 354. And this court regards its results
herein as wholly consistent with Lee Kum Hop v. Murff, 355 U.S. 169.]
We have quoted at length irom the Circuit Court's decision in

Wang Kwok Sui v. Boyd, supra, because it does not, as yet, appear

to be reported, and it is entirely applicable to the set of facts now
before us.
It is no coincidence that respondent lived with the alleged parents in Seattle for only a few weeks or a month after his arrival
in the United States in 1947. Respondent and his alleged parents
testified that following their arrival in Seattle they lived in very
cramped quarters -and soon sent respondent, a boy of 10, to live
with his "godmother" in Chicago. The alleged father and mother
both testified that they did not blow this woman except as
"J—S—"; that she is unrelated to them; that they have never seen
her; and they have never seen respondent since he left them in the
early part of 1948. The alleged father testified (Apr. 2, 1957) that
his wife's mother made the arrangements for the boy to go to Chicago and that he has paid no support money to J—S— for his son.
The alleged mother also testified (Dec. 14, 1956, Seattle) that J—S
was a friend of her mother's; that it was through her mother's
recommendation that their first son went to Chicago to live; and
that the boy has never been back to Seattle.
The godmother, J

—

S

—

, testified (Aug. 12, 1957) that she met

the alleged mother in China when L S—H---C— was a girl of eight
or nine, that she had seen L—S—H—C—'s mother in China but had
290

mover tallecd with her and was not b. close friend_ The alleged god

mother testified further that negotiations as to respondent were
carried on between herself and the alleged mother by phone; that
she did not make the arrangements to take respondent through the
grandmother in China ; that she does not even know where the
grandmother lives.
Respondent could answer no questions regarding the family of
his alleged father and mother, their brothers and sisters. lie said

he answered these questions when he came into the United States
but since he had not seen his father and mother in 13 years he has
forgotten the answers by now.
It should be noted, also, that at the time respondent was born
on July 18, 1938, the alleged father would have been 16 years of age,
and the alleged mother was not yet 16. The alleged father's claimed
birth date is April 8, 1922; the alleged mother's claimed birth date is
October 27, 1922. They claim to have been married in February
1937. The alleged father testified (Seattle, Apr. 2, 1957) that they
were married in a church but he could not remember whether

there were other people in the church, whether there were one or
two, or fifty, or one hundred people in the church. He could not
remember the name or location of the church or whether• any of
his or his wife's relatives were present. The alleged mother testified that there were ten people present at her marriage, and no
relative of hers nor of her husband.
On December 14, 1956, L S H C
fied that respondent lived with them
—

the alleged mother, testi

-

in Seattle, following their
entry, for one year. At all other times the alleged parents and
the godmother testified that he lived in Seattle a few weeks or a
month or two.
Under the circumstances of this case, even without the blood
tests, it would he difficult to believe that respondent is the child
of the alleged parents. They have had three children since they
arrived in the United States, and all three children live with them
in Seattle. The special inquiry officer did not discuss the discrepancies in the record because of the prior holding of this Board that
blood tests demonstrating incompatibility of blood between a claimant and alleged parents constitute conclusive evidence of lack of
relationship. We have mentioned the discrepancies and other suspicious elements in the record merely for makeweight, as we have
clone, also, in other cases involving blood-test evidence.
The blood tests in this case were performed by oualified technicians; and they were rechecked according to accepted laboratory
procedures. The test results were interpreted by a pathologist whose
qualifications were not challenged. His conclusions are consistent
with all the medical evidence that has come to our attention. The

291

blood tests constitute dear and convincing evidence that respondent
is not the son of the alleged parents. We recognize the misfortune
of uprooting respondent, who has adapted well to life in the United
States, but he is not a United States citizen and, under the law,
was not entitled to admission as the son of a citizen.
The application for adjustment of status under section 245 of the.

Immigration and Nationality Act is not within the jurisdiction of
the Board. Respondent at least should be given the opportunity to
depart voluntarily which has been granted in other similar cases.
ORDER: It is ordered that the outstanding order of deportation
be withdrawn and the alien be permitted to depart from the United
States voluntarily without, expense to the Government, to any country of his choice, within such period of time and under such conditions as the officer in charge of the district deems appropriate.
It is further ordered that if the alien does not depart from the
United States in accordance with the foregoing, the oricier.of deportation be reinstated and executed.

292

